



Exhibit 10.08


AMENDMENTS TO THE
SCANA CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




Pursuant to the authority granted to the officers of SCANA Corporation by a
Resolution of the Board of Directors of SCANA Corporation adopted on November 1,
2006, the following amendments shall be included in the working copy of the
SCANA Corporation Supplemental Executive Retirement Plan (the “Supplemental
Plan”) as follows effective November 1, 2006 (with new language bolded and
underlined, deletions struck-through):



1.  
Section 8.1 is amended to read as follows:



8.1 Accelerated Distributions Upon Change in Control. Notwithstanding anything
in this Supplemental Plan to the contrary, and subject to the terms of any
Agreement, upon the occurrence of a Change in Control where there has not been a
termination of the SCANA Corporation Key Executive Severance Benefits Plan
(“KESBP”) prior thereto, the Actuarial Equivalent present value of all amounts
(or remaining amounts) owed under this Supplemental Plan and each underlying
Agreement as of the date of such Change in Control (referred to as each
Participant’s “SERP Benefit”) shall become immediately due and payable. All SERP
Benefits payable under this Section 8.1 shall be paid to each Participant (or
his designated Beneficiary) in the form of a single sum payment of the Actuarial
Equivalent present value of all such amounts owed, together with an amount (the
“Gross-Up Payment”) such that the net amount retained by each Participant after
deduction of any excise tax imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed) on such benefits (the “Excise Tax”) and any
federal, state, and local income tax and Excise Tax upon the Participant’s SERP
Benefit and the Gross-Up Payment provided for by this Section 8 shall be equal
to the Actuarial Equivalent present value of the Participant’s SERP Benefit.
Such payment shall be made by the Corporation (or to the extent assets are
transferred to a “rabbi trust” for such purpose, by the trustee of such trust in
accordance with the trust’s terms) to the Participant (or his designated
Beneficiary) as soon as practicable following the Change in Control, but in no
event later than the date specified by the terms of the SCANA Corporation
Executive Benefit Plan Trust. In all events, if the KESBP was terminated prior
to such Change in Control, then the provisions of this Section 8.1 shall not
apply and Participants’ benefits shall be determined under the otherwise
applicable provisions of this Supplemental Plan and/or any Agreement.



2.  
Sections 8.2 and 8.3 are deleted in their entirety, and the remaining Sections
and internal cross-references are re-numbered accordingly.



IN WITNESS WHEREOF, the Company has caused this SCANA Corporation Supplemental
Executive Retirement Plan to be amended by its duly authorized officer to be
effective as of November 1, 2006.


 
SCANA Corporation     
 
 
By: /s/William B. Timmerman  
William B. Timmerman




Title: Chairman, President and Chief Executive Officer


ATTEST:


/s/Lynn M. Williams  
Secretary